Case 6:20-cr-00034-CEM-EJK Document 44 Filed 06/23/20 Page 1 of 3 PagelD 21429" '

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
Vv Case Number: 6:20-cr-34-Orl-41EJK
CARL STUART FAREY USM Number: 73260-018

 

Corey I. Cohen, Retained
605 E Robinson St Suite 330
Orlando, FL 32801

CORRECTED * JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Counts One and Two of the Information. The defendant is adjudicated guilty of these
offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 1546(a) and 2 Aiding and Abetting Visa Fraud January 24, 2015 One
18 U.S.C. §§ 1546(a) and 2 Aiding and Abetting Visa Fraud March 6, 2019 Two

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material
change in the defendant's economic circumstances.

Date of Iniposition of Sentence:

 

 

 

June 18, 0 | A
ARLOS E. MENDOZA | f
UNITED STATES DISTRICT JUDGE —-

—7)
June -—)_, 2020

*Corrected to reflect a Special Assessment of $200.00

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:20-cr-00034-CEM-EJK Document 44 Filed 06/23/20 Page 2 of 3PagelD 216"

Carl Stuart Farey
6:20-cr-34-Orl-41EJK

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned fora
total term of TEN (10) MONTHS. This term consists of a TEN (10) MONTH term as to Count One and a TEN
(10) MONTH term as to Count Two, all such terms to run concurrently.

The defendant may voluntarily surrender at the institution designated by the Bureau of Prisons. The defendant is
ordered to report to the designated institution as directed by the Bureau of Prisons.

The mandatory drug testing requirements of the Violent Crime Control Act are suspended. However, the
defendant must submit to random drug testing not to exceed 104 tests per year.

If you are deported, you shall not re-enter the United States without the express permission of the appropriate
governmental authority

Having been convicted of a qualifying felony, you must cooperate in the collection of DNA.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _ with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19} Judgment in a Criminal Case
Case 6:20-cr-00034-CEM-EJK Document 44 Filed 06/23/20 Page 3 of 3 PagelD 21789?"

Carl Stuart Farey
6:20-cr-34-Orl-41EJK

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

 

 

 

ituti i JVTA
;
Assessment Restitution Fine AVAA Assessment! 9 ment?
TOTALS $200.00 NIA Waived N/A NIA
SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the
United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
AVAA assessment (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and
(10) costs, including cost of prosecution and court costs.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

1 Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
